ACCEPTED
                                                                                 01-15-00285-CV
                                                                      FIRST COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                             9/2/2015 7:47:38 PM
                                                                           CHRISTOPHER PRINE
                                                                                          CLERK

                         No. 01-15-00285-CV

                                                              FILED IN
                                                       1st COURT OF APPEALS
                               IN THE                      HOUSTON, TEXAS
                                                       9/2/2015 7:47:38 PM
                    FIRST COURT OF APPEALS             CHRISTOPHER A. PRINE
                                                               Clerk
                         HOUSTON, TEXAS


JACKIE ANDERSON, PATRICK COCKERHAM, DIANN BANKS, HERBERT
                 LENTON, and MABLE CALEB,

                          Plaintiff-Appellants
                                   v.

 TERRY GRIER, SUPERINTENDENT OF THE HOUSTON INDEPENDENT
                     SCHOOL DISTRICT,

                          Defendant-Appellee


          Appeal from the 164th Judicial District of Harris County;
    Trial Court Cause No. 2010-21712 (Hon. Alexandra Smoots-Hogan)


    UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                 APPELLANTS’ BRIEF


                                Laurence W. Watts
                                State Bar No. 20981000
                                P.O. Box 2214
                                Missouri City, Texas 77459
                                Tel (281) 431-1500
                                Fax (877) 797-4055
                                Email: wattstrial@gmail.com
                                COUNSEL FOR PLAINTIFF-APPELLANTS
                                No. 01-15-00285-CV


                                       IN THE

                          FIRST COURT OF APPEALS

                                HOUSTON, TEXAS


JACKIE ANDERSON, PATRICK COCKERHAM, DIANN BANKS, HERBERT
                 LENTON, and MABLE CALEB,

                                 Plaintiff-Appellants

                                          v.

  TERRY GRIER, SUPERINTENDENT OF THE HOUSTON INDEPENDENT
                      SCHOOL DISTRICT,

                                 Defendant-Appellee


       UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                    APPELLANTS’ BRIEF


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Come Now Jackie Anderson, Patrick Cockerham, Diann Banks, Herbert

Lenton, and Mable Caleb, the Plaintiff-Appellants, (hereafter referred to collectively

as “Appellants”), and file this their First Unopposed Motion for Extension of time to

file Appellants’ brief on the merits, for cause, and respectfully show the following:

                                          I.



                                          2
         1.     Appellants brought this suit against Defendant-Appellee, Doctor Terry

    Grier, Superintendent of Houston Independent School District, (hereafter referred to

    as “Appellee”).

         2.     On February 27, 2015, the trial court signed an order granting Appellee’s

Plea to the Jurisdiction and dismissing Appellants’ claims.

         3.     Appellants timely filed a Notice of Appeal to this Court on March 25,

2015.

                                                II.

         1.     The deadline for filing Appellants’ brief was August 19, 2015;

however, for a number of reasons, and due to no fault of the Appellants themselves,

the deadline was not brief was not timely filed.1             Appellants respectfully request

leave to file out of time, and an extension of time to file their brief on the merits until

and through September 25, 2015.

         2.     The extension is necessary due to recent and continuing briefing

deadlines and scheduling obligations of Appellants’ counsel in other cases, including

previously scheduled out of town and out of state depositions for federal cases in

which the deadlines for completing discovery were approaching.2

																																																								
1
   The notification from the court was missed by Appellants’ counsel’s office and not calendared.
As a result, the briefing deadline was missed. Appellants’ counsel has been in the process of hiring
and training new associate(s) and support staff, which may have contributed to the oversight.
2
 Laura Covington v. Jeffery Covington; Justin Barham; Jeremy Kidd individually and in his
official capacity; City of Madisonville, Texas; The Madisonville Police Department, In the United

                                                 3
         3.   Appellants’ counsel was away from his office conducting depositions

on Drummond Island, Michigan, between August 11 and 15, 2015, and in

Madisonville, Texas, on August 5 and 19, 2015. Appellants’ counsel was also

preparing multiple responses to motions to dismiss and/or motions for summary

judgment due and filed on or about August 10 through 31, 2015, with extensions of

time.3

         4.   Further, Appellants’ counsel has been preparing appellate briefs in

other cases, including the appellant’s brief to the Fifth Circuit Court of Appeals due

and filed on August 31, 2015, with extensions of time (Brian Waterman v. McKinney

Independent School District; Case No. 15-40458); and the appellant's brief to the

U.S. Fifth Circuit Court of Appeals due on September 6, 2015, with extensions of

time (Eric Heilman v. Jefferson County, et al,, Case No. 15-40010).

         5.   In addition, Appellants’ counsel had necessary eye surgery on July 30,


																																																								
States District Court for the Southern District of Texas, Houston Division; Case No. 4:13-CV-
03300 (discovery closed on July 31, 2015; deposition by prior agreement of the former chief of
police near Drummond Island, Michigan); David Sims v. City of Madisonville, Texas, Madisonville
Police Department, and Jeffery Covington; In the United States District Court for the Southern
District of Texas, Houston Division; Case No. 4:14-CV-02145 (discovery closed on August 19,
2015).
3
  C’Brionne Hendrix v. Beaumont Independent School District, et al., Case No. 1:15-CV-235-RC,
In The United States District Court for the Eastern District of Texas, Beaumont Division
(responses due and filed to multiple defendants’ dispositive motions on August 10, 17, and 31,
2015, with extensions of time); and Rebecca Bowden v. Jefferson County, Texas et al; In The
United States District Court for the Eastern District of Texas, Beaumont Division; Case No. 1:14-
cv-00287-MAC (responses due and filed to multiple defendants’ dispositive motions on August
21, 2015, with more than thirty day extension of time).

                                               4
2015, and a second eye surgery on August 26, 2015, which threw counsel’s schedule

into disarray and required approximately five (5) days of recovery before counsel

could adequately see to read and write, and again.

         6.    Due to the briefing and scheduling obligations of Appellants’ counsel

in other matters, the personal matters, and the nature of the proceedings and issues

involved in this appeal, additional time is required for the preparation of Appellants’

brief.

         7.    No previous extensions of time have been sought.

         8.    This Motion is not made for delay alone, but so that justice may be

done.

                                  III. Conference

         9.   On September 2, 2015, Appellants’ counsel conferred with opposing

counsel of record, Mr. John Hopkins, who stated that Appellee do not oppose this

Motion or requested extension of time.

                            CONCLUSION & PRAYER

         WHEREFORE, Appellants respectfully prays that the Honorable Court grant

this Motion and grant Appellants leave to file, and an extension of time to file

Appellants’ brief until and through September 25, 2015.

                                        Respectfully submitted,

                                        /s/ Laurence W. Watts
                                        Laurence W. Watts

                                          5
    State Bar No. 20981000
    P.O. Box 2214
    Missouri City, Texas 77459
    Tel (281) 431-1500
    Fax (877) 797-4055
    wattstrial@gmail.com

    J. Paxton Adams
    State Bar No. 24042459
    1113 Twelfth Street
    Huntsville, Texas 77340
    (936) 291-9900
    (936) 291-9903 – facsimile
    huntsvilleatty@att.net

    ATTORNEYS FOR PLAINTIFF-APPELLANTS



	




      6
                                 VERIFICATION

      I, Laurence Watts, hereby verify that any and all facts stated herein that are

not contained in the record are true and correct to my knowledge.

                                        /s/ Larry Watts
                                        Laurence (“Larry”) Watts




                          CERTIFICATE OF SERVICE

        I hereby certify that on 2nd day of September 2015, a true and correct copy

of the foregoing document was served on opposing counsel(s) of record by e-service,

if available, and/or by facsimile transmission, to:

                                  John Hopkins
                              Thompson & Horton LP
                        3200 Southwest Freeway, Suite 2000
                              Houston, Texas 77027
                          jhopkins@thompsonhorton.com

                                        /s/ Larry Watts
                                        Laurence (“Larry”) Watts




                                          7
                      CERTIFICATE OF CONFERENCE

      I hereby certify that on the 2nd day of September 2015, I conferred with

opposing counsel of record, Mr. John Hopkins, who stated that Appellee does not

oppose this Motion or requested extension of time to file Appellants’ brief.

                                       /s/ Larry Watts
                                       Laurence (“Larry”) Watts




                                         8